 SCHOLASTIC MAGAZINES INC.ScholasticMagazines,IncorporatedandInternationalBrotherhoodofTeamsters,Chauffeurs,Ware-housemen-& Helpers of America, Local No. 833,Petitioner.Case 17-RC-6485July 30, 1971DECISION ON REVIEW ANDDIRECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn December 31, 1970,'the Regional Director forRegion 17 issued a Decision and Direction of Electionin which he found appropriate the petitioned-for unitof warehouse and maintenance employees at theEmployer's Jefferson City, Missouri, facility. There-after, in accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions and Statements of % procedure, Series 8, asamended, the Employer filed a timely Request forReview of the Regional Director's Decision, contend-ing that his unit determination was erroneous.The Board by telegraphic order dated January 29,1971, granted the Request for Review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in.connection with this case to a three-memberpanel.The Board has considered the- entire record in thiscase with respect to the issues under review and makesthe following findings:The Petitioner seeks a ,,unit limited to the warehouseand maintenance departments at, the Employer'sJefferson .City location. The Employer contends thatthe unit should also include all other employeesengaged in - the order-filling process, as describedbelow, because its Jefferson City location is afunctionally integrated operation where employees ofalldepartments enjoy identical wages, hours, andDirector, in agreement with the Petitioner, concludedthat the employees of the warehouse and maintenancedepartments had interests sufficiently different fromthose of other employees so as to constitutela separateappropriatewarehouse and maintenance unit. Wedisagree.The Employer manufactures and sells paperbackbooks, primarily to students and teachers. The onlyfacility involved in this proceeding is the JeffersonCity plant which processes and ships orders within anarea encompassing 19 States. Operations first beganat Jefferson City in January 1968 , with only awarehouse department and a maintenance depart-ment. In February 1969 the Company began adding192 NLRB No. 64461on the three additional departments which wouldenable it to both process and ship orders from thislocation. The facility has now reached its -expectedsize and consists of a -warehouse- building and anoffice building which are connected by 'a 25-footcorridor.There are presently five administrativedepartments:The cashiers department, the orderprocessing department, the customer service, depart-ment, the warehouse department, and the mainte-nance department.-Employees-in all departments work directly from thecustomer's original order, a printed company form onwhich the customer himself computes the - totalnumber of items and the total cost of the order. Orderforms are received by mail and picked up -from thepost' officeby a driver from the maintenancedepartment and delivered to the: cashiers departmentwhich has approximately 18 employees. Mail clerksopen the mail;, processing clerks sort the ordersaccording to the Company's five categories of books;and deposit clerks detach the check or money whichmust accompany the order and-prepare it for deposit.If' there are no problems with the order, it will becarried to the order processing department,-by themail clerk (also an employee of the cashiers depart-,ment) -who carries all orders and other internal mailfrom one department to -another.The order processing department has approximate=ly 50 employees. Clerks check the order forms to besure that the customer has correctly computed thetotal number of items and the-total cost-of his orderand a checker then checks the clerk's-work. If thefigures are correct, an order .processing clerk recordsthe order and the customer's order form is transmittedby the mail clerk to the warehouse. '-The warehouse department has approximately 140,employees,- and again the basic job classification isthat of clerk. The warehouse order clerk or "picker"polls the books listed on -the order form ,and placesthem in a box on a conveyor line. While on theconveyor -line, the label is glued on the box; a checkermakes a random check of the picker's accuracy;staffers fill in empty spaces in the box; sealing tape isapplied; and the box is sorted as to destination,posted, and loaded on the trucks for delivery.The customer service department-which has ap-proximately 10 employees-receives any order requir-ing special attention.Clerks there handle orderswhich are not on the Company's printed order form ororders which do not include the customer's address,etc.if a customer is complaining,-of damaged orincomplete orders, a "book returns clerk" processes,picks, and prepares the correct order for shipment'directly from the separate stock of 10,000-to 15,000books which is regularly kept in the customer servicedepartment for that purpose. 462DECISIONSOF NATIONALLABOR RELATIONS BOARDThe maintenance department has approximatelyseven employees and performs the standard mainte-nance functions.While the office of the maintenancesupervisor, is located in'.the warehouse area, mainte-nancedepartment, employeeswork in, both thewarehouse and office areas, and-unlike employeesof the other four departments-are regularly -incontact with employees of all departments.Although employees of the cashiers department, theorder processing department, and the customerservice department are located in the office area of theEmployee's complex, the level of skills and theconditions of employment for warehouse employeesare substantially the same as those of employees of thethree processing departments. The' basic job classifi-cation in all four departments is that of clerk and theclerks in all departments perform more or less routinefunctions;--'working directly from the customer's orderform. In keeping with the similarity in the level ofskills, clerks in all departments have approximatelythe same, minimum and maximum pay rates and thesame eligibility requirement, for progression to ahigher wage rate. Each of - the five departments isseparately supervised and,, with the exception- ofmaintenance department employees and the , mailclerk from the cashiers department, there is normallyno contact between employees of different depart-ments. during working hours. Employees,in all fivedepartments enjoy the same on-site cafeteria andparking lot privileges, all-punch a timeclock, and allare hourly paid. All work thesame hours and are paidon the same day,,and the personnel department hiresemployees for all, five departments.-Each department has some classifications requiring,considerable skill and each has some classificationswhich require the ability to operate machinery. Whilesome warehouse and maintenance employeesperform,heavier physical work, the warehouse department alsohas a,number of clerical positions such- as secretary,invoice clerks; stock records clerks, etc. The majorityof,warehouse employees-the, warehouse orderclerks-are not required to. do heavy lifting ormoving. The Employer, in fact, looks upon theexperienced warehouse order clerk as a trained andvalued employee and, in order to receive the fullbenefit of his warehouse training, initially staffed theiCf.Riker Laboratories,156 NLRB 1099.2CL' 0.E.McIntyreInc.118 NLRB 1290.3We find,the reliance of, the'Regional Director onGarrett Supply Co.,165NLRB 561, misplaced.Garrettrepresentsa typical industrialwarehouse operation' where warehouse employees were required to handleindustrial tools and' supplies,whereas the excluded office employeesexercised unrelated skillsin that they dealt directly with customers bytelephone and prepared,order forms and warehouse worksheets from aninventory of over 70,000 items.As noted'above, in the instant case,employees in all departments perform related functions in a 'more or lessroutine manner and exercise similar orrelated skills.-41n agreementwith the Regional Director and pursuant to thestipulation of the parties,employees of the personnel and accounting unitsthree processing departments with warehouse em-ployees and has consistently maintained a policy offilling vacancies in the three processing departmentsby transferring experienced warehouse employees.Likewise, there is some functional similarity andinterchange between the warehouse and maintenancedepartments and the three processing departments.Specifically, the book returns clerks in"the' customerservicedepartment regularly perform exactly thesame function as warehouse order clerks, and, whenwork is short in their department, warehouse orderclerks help the book returns clerks or assist clerks inthe order processing department in preparing custom-er labels., Alternatively, the book returns clerk mayoccasionally be put to work in the warehouse. Themail clerk from the cashiers department regularlysubstitutes for the maintenance department driverand also takes the postagemeters-all of which arelocated in the warehouse-infor recharging.In our view, the, Employer is engaged in a singlehighly integrated process, i.e., filling the customers'orders, and employees of the three processing depart-ments and warehouse employees participate equallyand fully in this singleprocess. Accordingly, and-sinceemployees in the three processing departmentsperform related functions and exercise skills similar tothose of warehouse department employees,' andbecause- no substantial distinctions can be drawnbetween the warehouse and maintenance depart-ments and the three processing departments withrespect to wages, level of skills, supervision, benefits,and other conditions of employment,2 we find,contrary to the Regional Directors that the appropri-ate unit must include, in addition to warehouse andmaintenance employees, employees of the cashiersdepartment, the order processing department; and thecustomer service department .4Accordingly,we shall remand the case to theRegional Director in order that he,may, in,the eventthe Petitioner demonstrates to him within 10 days thatit',has an adequate showing'of interest in the broaderunit found appropriate herein, conduct an election inaccordance , with his Decision and Direction, ofElection, as modified herein,5 except that the eligibili-ty dated therefor,, shall be that immediately preceding--the date below.are excluded fromthe unit herein found appropriatein that they `aresupervisory, confidential,or technical employees.However,the cafeteria employees whom the Regional Director hadexcluded from the warehouseand maintenance unitwill be included in theoverall unit herein`foundappropriate.These employees are administrative-ly part ofithemaintenance departmentand prepareand serve food to tallempioyeeslThey are hourly paid,and receive the same benefits,as othere'mployees! included in the unit and, in keeping with normalBoard policyfor the'unit placement of such employees will be included in the unit.Mead Atldnta Paper Company,123 NLRB 306, 309.^ ,BAs the unitfound appropriate is broader than that requested, thePetitionerimay withdraw its petition withoutprejudice upon written notice SCHOLASTIC MAGAZINESINC.463DIRECTIONThe case, is hereby' remanded to the RegionalDirector for Region 17 for the purpose of conductingan election pursuant to his Decision and Direction ofElection, as modified herein, subject to the Petition-er's presentation of an adequate showing of interestamong the employees in the-appropriate unit. -Theeligibility date shall be the payroll period immediatelypreceding the date of issuancesto the Regional Director within 10 days from the date of this Decision onReview and Direction.6 In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresses which may be used to communicate with them.ExcelsiorUnderwear Inc.,156 NLRB1236;N.LRB. v.Wyman-Gordon Co.,394 U.S.759.Accordingly,it isherebydirected that an election eligibility list,containing the names and addresses of all the eligible voters, must be filedby the Employer with the Regional Director for Region 17 within 7 days ofthe date of this Decision on Review and Direction.The list may, initially beused by the Regional Director to assist in determining an adequateshowing of interest.The Regional Director shall make the list available toall parties,to the election when he shall have determined that an adequateshowing of interest ..mong the employees in thennit found appropriate hasbeen established.No extension of time to file this list shall be granted bythe Regional Director except in extraordinary circumstances.Failure tocomply with this requirement shall be grounds for setting aside the election whenever proper objections are filed.